Title: From George Washington to Samuel Huntington, 28 April 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town April 28th 1780
          
          I have the Honor to acknowledge Your Excellency’s dispatches of the 15th, which have been duly received. Colo. Ward, whose appointment

to the Office of Commissary of prisoners they communicate, went to the Eastward soon after he returned from philadelphia. It is probable Your Excellency was acquainted with this circumstance; however I have thought it material to mention it, that you might know in case You were not, where to write to him upon the subject. From Colo. Ward’s assiduity and his great and uniform zeal for the service and interest of the States, there is every reason to believe, if he accepts the appointment, that he will give satisfaction and fully answer the expectations of Congress.
          I inclose Your Excellency a New York paper of the 25th, which probably contains later advices from the Southward than You have received. If these Accounts are true, Our Affairs in that quarter are in a disagreable situation. I have the Honor to be with the highest respect & esteem Yr Excellency’s Most Obedt servt
          
            Go: Washington
          
        